                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                      CASE NO. 8:18MJ518
                       Plaintiff,                     CHARGING DISTRICT’S CASE NO.
                                                      1:18CR99
        vs.

COREY P. BRIGHT,

                       Defendant.                                Magistrate Judge Bazis



                                        RULE 5 ORDER

        An Indictment and Warrant having been filed in the Northern District of Indiana, Fort
Wayne division, charging the above-named defendant with Felon in Possession of a Firearm,
Possession of Unregistered Firearm and Forfeiture, and the defendant having been arrested in
the District of Nebraska, proceedings to commit defendant to another district were held in
accordance with Fed.R.Cr.P. Rule 5. The defendant had an initial appearance here in
accordance with Fed.R.Cr.P.5 and was informed of the provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he was the person named in the
        aforementioned charging document.

 ☒      The government moved for detention.

 ☒      Knowingly and voluntarily waived a detention hearing in this district and reserved his
        right to a detention hearing in the charging district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

 ☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
         U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
         above named defendant and to transport the defendant with a certified copy of this
         order forthwith to the prosecuting district specified above and there deliver the
         defendant to the U.S. Marshal for that district or to some other officer authorized to
         receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
         completed.

IT IS SO ORDERED.

       DATED: December 31, 2018.


                                                     s/ Susan M. Bazis
                                                     U.S. Magistrate Judge
